 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6

 7
     PAUL JORGENSON,                                    Case No. 1:17-cv-00817-LJO-EPG (PC)
 8
                  Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
 9                                                      RECOMMENDING THAT DEFENDANT
           v.                                           HAAK’S PARTIAL MOTION TO DISMISS
10                                                      BE DENIED
     UNITED STATES OF AMERICA., et al.,
11                                                      (ECF NO. 46)
                  Defendants.
12                                                      OBJECTIONS, IF ANY, DUE WITHIN
                                                        FOURTEEN DAYS
13

14

15          I.      BACKGROUND
16          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
17   pauperis in this action. This case now proceeds on Plaintiff’s Second Amended Complaint
18   (“SAC”), which was filed on July 12, 2018. (ECF No. 19.) This case is proceeding “on
19   Plaintiff’s FTCA claim against the United States, his Eighth Amendment Bivens claim against
20   the four unknown correctional officers, and his state tort claims for medical negligence and
21   battery against Defendants Haak, Randhawa, and Emanuel Medical Center.” (ECF No. 21, p.
22   2.)
23          On January 17, 2019, defendant Haak filed a partial motion to dismiss. (ECF No. 46.)
24   On February 7, 2019, Plaintiff filed his opposition to defendant Haak’s motion to dismiss.
25   (ECF No. 57.) Defendant Haak filed his reply on February 12, 2019. (ECF No. 59.)
26          The issue of Plaintiff’s consent to the medical procedures he underwent was converted
27   to a motion for summary judgment. (ECF Nos. 70 and 74.) On June 24, 2019, Plaintiff filed a
28   supplemental response, including evidence. (ECF No. 78.) On July 17, 2019, defendant Haak

                                                    1
 1   filed his reply to Plaintiff’s supplemental response. (ECF No. 81.)
 2          For the reasons described below, the Court will recommend that defendant Haak’s
 3   partial motion to dismiss be denied. The Court will address the portion of the motion to
 4   dismiss that was converted to a motion for summary judgment in a separate order.
 5          II.     SUMMARY OF PLAINTIFF’S SECOND AMENDED COMPLAINT
 6          At approximately 8:00 a.m. on the morning of November 21, 2016, four U.S.P. Atwater
 7   correctional officers arrived at Plaintiff’s cell and informed him that he was going on a medical
 8   trip. Plaintiff told the officer in charge that he had not requested any medical treatment either
 9   verbally or in written form, and that he had a right to refuse non-emergency medical treatment.
10   Nevertheless, Plaintiff was placed in leg shackles, as well as hand-cuffs secured with a “black
11   box” and waist chain, and then taken to Emanuel Hospital Center. The restraints were never
12   completely removed during the course of Plaintiff’s hospital stay.
13          These four unknown correctional officers were the staff that provided security at the
14   Emanuel Hospital Center, and were charged with guarding Plaintiff at Emanuel Medical Center
15   from November 21 to November 23, 2016. Plaintiff was kept chained hand and foot to the
16   hospital bed. The four officers also kept the television set at the highest volume during
17   Plaintiff’s entire stay at the hospital. This high volume subjected Plaintiff to sleep deprivation.
18          After arriving at the Emanuel Medical Center on November 21, at approximately 10:00
19   a.m., Plaintiff was ordered to sign some “preliminary paperwork” by the guards and Emanuel
20   Medical Center staff. Plaintiff again advised the officer in charge that he had not requested any
21   medical treatment and also informed the Emanuel Medical Center staff that he had a right to
22   refuse non-emergency medical treatment.
23          Plaintiff was then placed supine in a CT scanner. After CT localization of a portion in
24   the right hepatic lobe of the liver for the biopsy was obtained, a lidocaine anesthetic was
25   administered and a 19-gauge guide needle was advanced into the right hepatic lobe. 20-gauge
26   lung core samples were obtained and placed in a preservative solution for later examination.
27   The procedure was negligently performed due to staff inattention and in wanton disregard of
28   Plaintiff’s requests to refuse treatment. Plaintiff suffered an immediate pneumothorax collapse

                                                      2
 1   of his right lung.
 2           At the CT procedure, the attending physician was defendant Richard B. Haak, M.D.,
 3   and defendant Jaspal Randhawa was the technologist. Other personnel were involved, but
 4   Plaintiff does not know their names.
 5           A right pleural chest tube was implanted and introduced into the right pleural cavity.
 6   Plaintiff experienced immediate dizziness, nausea, and impaired breathing. He was admitted as
 7   an “in patient” and placed in a bed in a secure ward. Plaintiff was chained to the bed for three
 8   days. He was placed on an external suction machine as a means to inflate his right lung. He was
 9   given pain medications, but they were ineffective and he continued to experience substantial
10   pain and anxiety during his stay.
11           By late afternoon of November 23, 2016, all medical intubations were removed and
12   Plaintiff was returned to the penitentiary. Plaintiff did not give his consent for a livery biopsy, a
13   collapsed lung, the intubation of the external suction machine, or being chained to the bed.
14           III.      DEFENDANT HAAK’S MOTION TO DISMISS
15                  a. Legal Standards for Motions to Dismiss
16           In considering a motion to dismiss, the Court must accept all allegations of material fact
17   in the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007); Hosp. Bldg. Co. v.
18   Rex Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts
19   in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),
20   abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni,
21   31 F.3d 813, 816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved
22   in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). In addition, pro se
23   pleadings “must be held to less stringent standards than formal pleadings drafted by lawyers.”
24   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints
25   should continue to be liberally construed after Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
26           A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the
27   complaint. See Iqbal, 556 U.S. at 679. Rule 8(a)(2) requires only “a short and plain statement
28   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

                                                       3
 1   notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.
 2   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “The
 3   issue is not whether a plaintiff will ultimately prevail but whether the claimant is entitled to
 4   offer evidence to support the claims.” Scheuer, 416 U.S. at 236 (1974).
 5           In deciding a Rule 12(b)(6) motion, the Court generally may not consider materials
 6   outside the complaint and pleadings. Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);
 7   Gumataotao v. Dir. of Dep't of Revenue & Taxation, 236 F.3d 1077, 1083 (9th Cir. 2001).
 8               b. Defendant Haak’s Position
 9           Defendant Haak moves to “dismiss Plaintiff’s causes of action for failure to obtain
10   informed consent, battery, and claim for punitive damages….” (ECF No. 46 at 2.) The motion
11   is made on the grounds that:
12                   1. Plaintiff failed to allege sufficient facts to support a cognizable
                     claim for lack of informed consent under California law;
13                   2. Plaintiff failed to state a claim for battery under California law;
14
                     and
                     3. Plaintiff failed to comply with the statutory requirements of
15                   California Code of Civil Procedure §425.13….
16   (Id.)
17           Defendant Haak argues that Plaintiff failed to state a claim for lack of informed consent
18   because, “[d]espite what is alleged in the SAC, plaintiff provided written consent to the
19   procedure performed by defendant on November 21, 2016.” (ECF No. 46-1 at 4.) Additionally,
20   Plaintiff failed to state a claim for lack of informed consent because “[t]here are no allegations
21   contained in the complaint stating that this defendant failed to provide plaintiff with the
22   information a skilled medical practitioner would have provided under the circumstances, and
23   plaintiff failed to allege the essential causal relationship between defendant's alleged failure to
24   inform and plaintiff s alleged injury.” (Id. at 5-6.)
25           As to Plaintiff’s claim for battery, defendant Haak argues that “plaintiff provided
26   written consent to the procedure, as well as ‘further procedures which in the opinion of the
27   supervising physician or surgeon may be indicated due to any emergency.’” (Id. at 6 (citation
28   omitted).) “Because plaintiff provided consent, there can be no battery.” (Id. at 7.)

                                                       4
 1           Next, defendant Haak argues that “[b]ecause plaintiff violated California Code of Civil
 2   Procedure section 425.13 by alleging a claim for punitive damages in his prayer for relief,
 3   without first seeking a court order pursuant to the provisions of that statute, plaintiff s punitive
 4   damages claim should be dismissed against this defendant.” (Id. at 8.) Alternatively, defendant
 5   Haak argues that Plaintiff’s punitive damages claim should be dismissed because “Plaintiff’s
 6   factual allegations against this defendant fail to support a claim for punitive damages, as the
 7   factual allegations fall short of the requirement that plaintiff allege facts establishing conduct
 8   on the part of this defendant that amounts to oppression, fraud, or malice.” (Id. at 10.)
 9           Finally, defendant Haak argues that leave to amend should be denied as to Plaintiff’s
10   claims for lack of informed consent and battery because “Plaintiff cannot cure the many
11   deficiencies contained in the SAC.” (Id. at 12.)
12               c. Plaintiff’s Position
13           Plaintiff argues that the motion to dismiss should be denied because it is “not well-
14   grounded as to the law and the facts.” (ECF No. 57 at 2.)
15           Plaintiff “opposes Haak’s request for judicial notice because the request is a pretext and
16   a means to avoid the requirements of F.R.Civ.Pro. 56. Because the defendants submitted
17   documents in support of their motion to dismiss that are not of record in this case, the defense
18   motions should be treated as summary judgment motions and be denied as no discovery has
19   taken place.” (Id.)1
20           Plaintiff alleges that he “did not ever request to have an unnecessary and invasive liver
21   biopsy or the resulting pneumothorax that came with it, and never knowingly gave consent for
22   any such liver biopsy.” (Id. at 3.) Plaintiff argues that “[l]ogic dictates that no hospital staff
23   would subject a patient to contraindicated, and non-emergency invasive procedures over such a
24   patient’s express, verbal statements that authorization was not given at any time prior to being
25   taken out [of] U.S.P. Atwater.” (Id.)
26

27
             1
                 Given the documents submitted by the defendants in this action, the Court converted the issue of
28   Plaintiff’s consent to the medical procedures to a motion for summary judgment. (ECF Nos. 70 & 74.) The Court
     also allowed discovery and supplemental submissions on the issue. (ECF No. 70 at 1-2.)

                                                           5
 1            As to defendant Haak’s argument that Plaintiff never received permission to request
 2   punitive damages, Plaintiff argues that the Court gave its permission for Plaintiff to include
 3   punitive damages in the amended complaints. (Id. at 4.) Additionally, “Haak’s position assumes
 4   intimate knowledge of California law on the part of a pro se prisoner litigant, but Jorgenson is
 5   not a lawyer and cannot be held to the same standards as lawyers.” (Id. at 5.)
 6            Plaintiff includes a sworn declaration with his opposition. (Id. at 6-7.)
 7                d. Discussion
 8                              i. Plaintiff’s Claim for Negligent Failure to Obtain Informed Consent
 9            This case is not proceeding against defendant Haak on a claim for negligent failure to
10   obtain informed consent. This case is only proceeding against defendant Haak on Plaintiff’s
11   “state tort claims for medical negligence and battery….” (ECF No. 21 at 2.) All other claims
12   against defendant Haak were dismissed. (Id.)2 Accordingly, the Court will recommend that
13   defendant Haak’s request to dismiss Plaintiff’s claim for negligent failure to obtain informed
14   consent be denied.
15                              ii. Plaintiff’s Claim for Punitive Damages
16            Defendant Haak first argues that Plaintiff’s claim for punitive damages should be
17   dismissed because Plaintiff failed to comply with California Code of Civil Procedure § 425.13.
18   However, as Chief Judge Lawrence J. O’Neill found in Scalia v. Cty. of Kern, 308 F. Supp. 3d
19   1064, 1091 (E.D. Cal. 2018), this rule does not apply in federal court.
20                     Defendants argue that the prayer for punitive damages should be
                       dismissed with respect to Plaintiff's medical negligence claim as
21                     well, because California law requires that a plaintiff pursuing a
22
                       claim for punitive damages against a healthcare provider must
                       first obtain court approval under California Code of Civil
23                     Procedure § 425.13, which provides in pertinent part that “[i]n
                       any action for damages arising out of the professional negligence
24

25
              2
                Plaintiff’s claim for negligent failure to obtain informed consent was appropriately dismissed at
26   screening because Plaintiff is claiming that he never provided informed consent for the procedures, which, under
     California law, is a battery claim. “An action should be pleaded in negligence when the doctor performs an
27   operation to which plaintiff consents, but without disclosing sufficient information about the risks inherent in the
     surgery. The battery theory should be reserved for those circumstances when a doctor performs an operation to
28   which the patient has not consented.” Saxena v. Goffney, 159 Cal. App. 4th 316, 324 (2008) (citations and internal
     quotation marks omitted).

                                                              6
     of a health care provider, no claim for punitive damages shall be
 1
     included in a complaint or other pleading unless the court enters
 2   an order allowing an amended pleading that includes a claim for
     punitive damages to be filed.” Cal. Civ. Proc. Code § 425.13(a).
 3   It requires the party to establish a “substantial probability that the
     plaintiff will prevail on the claim” before being permitted to
 4
     include a claim for punitive damages. Id. In opposition, Plaintiff
 5   discussed only the availability of punitive damages with respect
     to the § 1983 claim and failed to respond with respect to the
 6   negligence claim. Nevertheless, the Court finds that Section
 7
     425.13 is inapplicable here.

 8   California district courts have split on whether Section 425.13
     applies in federal court, and the Ninth Circuit has not resolved the
 9   split. Elias, 2017 WL 1013122, at *5. Most courts addressing the
10   issue have examined whether the rule is a procedural one that
     would not apply in federal court, or a substantive one that it
11   would. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817,
     82 L.Ed. 1188 (1938). In Jackson v. E. Bay Hosp., the court held
12   that Section 425.13 “is essentially a method of managing or
13   directing a plaintiff's pleadings, rather than a determination of
     substantive rights” and declined to apply it, finding that the
14   procedural hoop was not “so intimately bound up” with the
     substantive law that it must be applied in a diversity case. 980
15
     F.Supp. 1341, 1352 (N.D. Cal. 1997). Relying on the California
16   Supreme Court's explanation that the purpose of the rule was to
     establish a pretrial mechanism to determine whether an action for
17   punitive damages would be allowed to proceed, the court
     declined to graft this requirement onto federal litigation because
18
     “federal courts readily accomplish the purposes contemplated by
19   section 425.13 through their case management procedures.
     Section 425.13 does not supplant those.” Id. at 1353 (citing Cent.
20   Pathology Serv. Med. Clinic, Inc. v. Superior Court, 3 Cal. 4th
     181, 189, 10 Cal.Rptr.2d 208, 832 P.2d 924 (1992). See also
21
     Burrows v. Redbud Cmty. Hosp. Dist., 188 F.R.D. 356, 361 (N.D.
22   Cal. 1997) (“[S]ection 425.13 is a procedural rule for managing
     and directing pleadings: it does not create substantive limits on
23   the damages a plaintiff may seek.”). One district court found
24
     Section 425.13 to be a procedural rule inapplicable in federal
     court because it conflicts with Federal Rule of Civil Procedure
25   8(a)(3), which provides that “[a] pleading that states a claim for
     relief must contain ... a demand for the relief sought, which may
26   include relief in the alternative or different types of relief.” Fed.
27
     R. Civ. P. 8(a)(3). The court in Estate of Prasad ex rel. Prasad v.
     County of Sutter held that “because Rule 8(a)(3) allows a plaintiff
28   to request in her initial complaint all the relief she seeks, it says

                                       7
                     implicitly, but with unmistakable clarity[,] that a plaintiff is not
 1
                     required to wait until a later stage of the litigation to include a
 2                   prayer for punitive damages, nor is she required to proffer
                     evidence or obtain leave of court before doing so.” 958
 3                   F.Supp.2d 1101, 1121 (E.D. Cal. 2013) (quoting Cohen v. Office
                     Depot, Inc., 184 F.3d 1292, 1298 (11th Cir. 1999) (internal
 4
                     quotation marks omitted) (construing similar state law requiring
 5                   leave of court to plead punitive damages claim), opinion vacated
                     in part on other grounds on reh'g, 204 F.3d 1069 (11th Cir.
 6                   2000) ). The Court agrees with the logic of these cases and holds
 7
                     that Section 425.13 does not affect the substance of the
                     negligence claim or burden of proof for punitive damages but
 8                   merely manages the pleadings by dictating how and when a
                     plaintiff may plead the request.
 9

10
     Scalia, 308 F. Supp. 3d at 1090–91 (alterations in original) (footnotes omitted).

11
              Thus, defendant Haak’s argument that Plaintiff’s claim for punitive damages should be

12
     dismissed because Plaintiff failed to comply with California Code of Civil Procedure § 425.13

13
     fails.

14
              As to defendant Haak’s argument that Plaintiff’s claim for punitive damages should be

15
     dismissed because Plaintiff has not alleged sufficient facts to support his claim for punitive

16
     damages, this argument fails as well. Rule 54(c) provides that a final judgment “should grant

17
     the relief to which each party is entitled, even if the party has not demanded that relief in its

18
     pleadings.” Fed. R. Civ. P. 54(c). “Citing this rule, the Ninth Circuit has found that a plaintiff

19
     need not include in his complaint a ‘specific prayer for emotional distress or punitive damages’

20
     in order to give the opposing party proper notice of the claim against him.” Preayer v. Ryan,

21
     2017 WL 2351601, at *6 (D. Ariz. May 31, 2017) (quoting Cancellier v. Federated Dep't

22
     Stores, 672 F.2d 1312, 1319 (9th Cir. 1982)). If a plaintiff need not even include a prayer for

23
     punitive damages in his complaint to receive an award of punitive damages, this Court agrees

24
     that it “makes little sense” to require detailed factual allegations to support a demand for

25
     punitive damages. Elias v. Navasartian, 2017 WL 1013122, at *5 (citing Soltys v. Costello, 520

26
     F.3d 737, 742 (7th Cir. 2008)).

27
              Based on the foregoing, the Court will recommend that defendant Haak’s request to

28
     dismiss Plaintiff’s request for punitive damages be denied.


                                                       8
 1                            iii. Plaintiff’s Battery Claim
 2                                      1. Legal Standards
 3           “A claim based on lack of informed consent—which sounds in negligence—arises
 4   when the doctor performs a procedure without first adequately disclosing the risks and
 5   alternatives. In contrast, a battery is an intentional tort that occurs when a doctor performs a
 6   procedure without obtaining any consent.” Saxena, 159 Cal. App. 4th at 324.
 7           Under California civil law, the elements of a battery are: “(1) the defendant
 8   intentionally did an act that resulted in harmful or offensive contact with the plaintiff's person,
 9   (2) the plaintiff did not consent to the contact, and (3) the contact caused injury, damage, loss
10   or harm to the plaintiff.” Tekle v. United States, 511 F.3d 839, 855 (9th Cir. 2007). Accord
11   Piedra v. Dugan, 123 Cal. App. 4th 1483, 1495 (2004).
12                                      2. Analysis
13           Defendant Haak argues that Plaintiff’s battery claim should be dismissed because
14   Plaintiff provided written consent to the procedures. This argument was converted to a motion
15   for summary judgment, (ECF Nos. 70 & 74), and will be addressed in a separate order.
16           IV.      RECOMMENDATION
17           Based on the foregoing, IT IS HEREBY RECOMMENDED that defendant Haak’s
18   partial motion to dismiss be DENIED.3
19           These findings and recommendations will be submitted to the United States district
20   court judge assigned to this action pursuant to the provisions of 28 U.S.C. § 636 (b)(1). Within
21   fourteen (14) days after being served with a copy of these findings and recommendations, any
22   party may file written objections with the court and serve a copy on all parties. Such a
23   document should be captioned “Objections to Magistrate Judge’s Findings and
24   Recommendations.” Any reply to the objections shall be served and filed within seven (7) days
25   after service of the objections.
26   \\\
27

28          3
               The Court will address the portion of the motion to dismiss that was converted to a motion for summary
     judgment in a separate order.

                                                            9
 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
 3   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     September 23, 2019                          /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    10
